DISMISS; and Opinion Filed July 29, 2015.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00913-CV

                                SHEIK TEHUTI, Appellant
                                         V.
                              ATMOS ENERGY CORP, Appellee

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-12135

                              MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Brown, and Justice Stoddart
                                   Opinion by Justice Brown
       Sheik Tehuti appeals the trial court’s summary judgment in favor of Atmos Energy

Corporation. Tehuti filed his brief on September 26, 2014. In a letter dated December 8, 2014,

this Court notified Tehuti that his brief did not satisfy the requirements set forth in rule 38 of the

Texas Rules of Appellate Procedure. Specifically, we noted the brief did not contain (1) a

concise statement of the case, the course of proceedings, and the trial court’s disposition of the

case supported by record references, (2) a concise statement of the facts supported by record

references, or (3) a succinct, clear, and accurate statement of the arguments in the body of the

brief. We also noted the argument does not contain appropriate citations to the record. We

instructed Tehuti to correct the deficiencies and to file an amended brief that complied with

Texas Rule of Appellate Procedure 38 on or before December 18, 2014.
        On December 18, 2014, Tehuti filed another brief of equal length but again without a

concise, coherent statement of the case or the course of proceedings. The brief contains no

citation to the trial court record, gives no succinct, clear, or accurate statement of the arguments,

and provides no meaningful recitation of how the trial court erred, no reference to the appropriate

standard of review and applicable law, and no meaningful application of the law to the facts of

this case.

        Our appellate rules have specific requirements for briefing. See TEX. R. APP. P. 38.

These rules require an appellant to state concisely the complaint he may have, provide

understandable, succinct, and clear argument for why his complaint has merit in fact and in law,

and cite and apply law that is applicable to the complaint being made along with record

references that are appropriate. TEX. R. APP. P. 38.1(f), (h), and (i). Only when we are provided

with proper briefing may we discharge our responsibility to review the appeal and make a

decision that disposes of the appeal one way or the other. Bolling v. Farmers Branch Indep. Sch.

Dist., 315 S.W.3d 893, 895 (Tex. App.―Dallas 2010, no pet.). We are not responsible for

identifying possible trial court error, searching the record for facts that may be favorable to a

party’s position, or doing the legal research that might support a party’s contentions. Id. If we

were to do so, even for a pro se litigant untrained in law, we would be abandoning our role as

judges and become an advocate for that party. Id.

        Because Tehuti has failed to comply with the briefing requirements of our appellate rules

after having been given the opportunity to do so, we dismiss his appeal. See id. at 897.




                                                      /Ada Brown/
140913F.P05                                           ADA BROWN
                                                      JUSTICE

                                                –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

SHEIK TEHUTI, Appellant                               On Appeal from the 193rd Judicial District
                                                      Court, Dallas County, Texas
No. 05-14-00913-CV         V.                         Trial Court Cause No. DC-13-12135.
                                                      Opinion delivered by Justice Brown, Chief
ATMOS ENERGY CORP, Appellee                           Justice Wright and Justice Stoddart
                                                      participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee ATMOS ENERGY CORP recover its costs of this appeal
from appellant SHEIK TEHUTI.


Judgment entered this 29th day of July, 2015.




                                                –3–